Title: From Benjamin Franklin to William Hodgson: Two Letters, 19 November 1781
From: Franklin, Benjamin
To: Hodgson, William


I.
Dear Sir,
Passy, Nov. 19. 1781.
Of the Credit I have lately ordered, thro’ Mr. Grand, of £400.. 15.. 0. sterling, I request you would hold 100£ at the Disposition of Mr. Laurens Prisoner in the Tower, & that you would acquaint Mr. Benja. Vaughan that this Sum is placed in your Hands for that purpose. I shall write to you fully per next Post. With great Esteem I am, Dear Sir, Your &c.
(signed) B. Franklin.
Mr. Wm. Hodgson.
 
II.
Sir,
Passy, Nov. 19.[–20] 1781.
I duly received your several Favours of Sept. 4. & 18. and Oct. 30. which sundry Circumstances prevented my answering regularly; but I took care to order the Needful into your Hands by a Credit of £400.. 15.. 0. Sterling, which I suppose you have receiv’d.—

Mr Witherspoon has been with me, & has repaid the 20 Guineas you advanc’d to him. I give you a great deal of Trouble; and at present I can only thank you, & that never sufficiently.— Curson & Gouverneur have by a Letter to me acknowledged your kind Care in finding them out & making them the Offer of Money. They had not then Occasion: But still if they should have Occasion for it hereafter, I request you would furnish them, not for their Subsistance only, but for any other important Use in defending themselves and obtaining their Liberty. I inclose a Letter for them.—
The Affair of exchanging Capt Manley against Major Cowley, perplex’d me a little. I spoke to the Minister about it, & tho’ Cowley was not a Prisoner to the Americans he made no Objection on that Account: but I did not press the Affair, because I have found that particular Exchanges by Favour, before their Turns, tho’ they oblige particular Persons, are grievous to all the rest, who are offended with such Partiality, & think themselves slighted & injur’d by such Preference. I honour Capt. Manley & should be glad to serve him, & indeed all the rest. Perhaps you can get him sent over among the 53 you mention. If this is done by your Management it will not be so offensive as if by mine. Cowley has his Parole.— I will get up and return the Engagement entred into by the People taken in the Snake Sloop, or send a Discharge from it, as soon as they arrive.
Our late Success in Virginia gives us the Disposition of a great many Prisoners; and as it may occasion Men to be more wanted there in your Service, I would make a Proposal thro’ you to the Commissioners, which is, that if they will send me over hither all the American Prisoners they possess, I will give an Acknowledgement of receiving them, and engage that an equal Number of English shall be deliver’d for them in America, Soldiers or Sailors or both; for the Men you have are mix’d, a part of them only being Sailors, our Privateers having many Landmen. Or if it should be apprehended that our People deliver’d here may be us’d in Europe against you, & that should be thought more inconvenient, then I would propose that they should be sent home in your Ships and exchanged there by your Admirals or Generals. Some Circumstances of Kindness to them at their Departure from England, Showing a Change of Disposition towards us, might have a good Effect on the Minds of their Countrymen, and tend to promote the good Work of Peace. Please to let me know your Sentiments on these Propositions; and the Sentiments of the Board if they think fit to give them.
I know there has been, as you observe, a great many Prisoners releas’d from Spain, but I have never been able to obtain any Account of them. If the Commissioners have such Account, I am persuaded they will credit us with them. There are I believe a few English Prisoners still in France that were taken by American Privatee[rs,] but I have no Account of them from the Ports. I suppose they are sent over from time to time in the Cartels. There were 17 left at L’Orient last Spring brought in by our Frigate the Alliance. It is long since I heard any thing of them, I imagine they were sent over, and that as we were in debt to the Commissioners they have given us Credit for them & the rest. I shall be glad to know how the Acct stands at present.
I wrote to you sometime since requesting that the Prisoners may be allow’d 1 s. per Week from the middle of November to the Middle of March. I have recd a Letter from sundry Americans in Deal Prison, viz Robert Smallpeece junr, Allen Ord, Ephraim Wales, John Parker, Caleb Miller, Jesse Breed, Edward Hopper, & Amos Easterbrooks: Permit me to recommend these Men also to your kind Care & to the same Allowance. Does not the Revd Mr Denward live at Deal? Perhaps he would be your Administrator.—
I mentioned above, that partial Favour shown to Particulars would be better from another than from me. There are some whom I would wish to favour if I durst, as their Circumstances or Merit seem to claim it: but I cannot well do for one however he may merit it, what I should be under a Necessity of refusing to many, from want of Cash as well as of Orders. I would therefore request of the good & charitable Friends at Portsmouth & Plymouth, who take the Pains of the Distribution, that where particular Circumstances make it appear to them proper, they would sometimes favour certain Persons, in some unknown Name, concealing the Source from whence it springs.— There are Capt. Manley, Silas Talbot, & Zephaniah Hatch, who have written to me: I cannot comply with their Demands without drawing a vast many others upon my back; and I have not answer’d their Letters: But I wish some Addition may now & then be made to their Allowance, tho’ not as from me.
I enclose our last Gazette, by which you will see, that Gen. Burgoyne has now a Companion in Misfortune. This World is full of Changes, & of Chances. War in particular abounds with them. The present I think has done Mischief enough. When will your Rulers be of the same Opinion? I am with others empower’d to treat of Peace, and for the sake of Humanity I heartily wish it; but I draw near the End of Life, & hardly expect that in my time there will be any Use made of our Commission.
With the greatest & most sincere Esteem, I am, Dear Sir,
Mr Wm Hodgson, Mercht. Coleman street London
